Citation Nr: 1328683	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  13-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include pneumonia and scarring of the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945 and July 1950 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

According to the Veteran's representative, the Veteran contends that he developed and was treated for pneumonia during service when serving aboard a Dutch ship that was manned by American gunners.  No diagnosis of pneumonia is documented in the Veteran's service records.  Nevertheless, service treatment records document symptoms such as sore throat, chills, headache, cough, and bloody sputum.
Moreover, an April 2001 VA x-ray image report shows that a lateral chest x-ray image revealed linear opacities in both lung bases that are suggestive of scar atelectasis.  VA treatment records dated in February 2006 reflect that chest X-ray findings revealed minimal chronic interstitial fibrotic changes noted in the lungs bilaterally.  Mild chronic obstructive pulmonary disease (COPD) was noted.  Additionally, the Veteran stated in February 2013 that a VA doctor told him that his linear opacities suggest scarring of the lungs attributable to pneumonia.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, the Board finds that the Veteran should be scheduled for a VA examination with regard to the respiratory claim.  

Also, relevant current medical records should also be obtained if not already associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all pertinent, outstanding records from the Gainesville VA Medical Center dated since May 2011.

2.  Once the above development has been completed, provide the Veteran with a VA respiratory examination with a qualified physician.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

The examiner is requested to list all current respiratory disabilities, and should specifically state whether the Veteran has current pneumonia or any pneumonia residuals. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current respiratory disability, to include pneumonia, had onset in service or is otherwise related to a disease or injury in service.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should so state and should provide an explanation as to why the opinion could not be provided without resort to mere speculation.

3.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


